Case 9:16-cv-81871-KAM Document 476 Entered on FLSD Docket 07/08/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-81871-CIV-MARRA

  LAN LI, an individual, et al,

  Plaintiffs,

  vs.

  JOSEPH WALSH, an individual, et al,

  Defendants.
  _________________________________ /

                            ORDER GRANTING MOTION TO DISMISS1

          This cause is before the Court upon Defendants Robert Matthews and Maria Matthews’

  Motion to Dismiss KK-PB Financial, LLC’s Second Amended Cross-Claims (DE 468). The

  Motion is fully briefed and ripe for review. The Court has carefully considered the Motion and is

  otherwise fully advised in the premises.

          I. Background

          On January 29, 2019, the Court granted Defendants Robert Matthews (“R. Matthews”)

  and Maria Matthews’ (“M. Matthews”) (collectively, “Defendants”) Motion to Dismiss KK-PB

  Financial, LLC’s (“KK-PB”) cross-claims. With respect to M. Matthews, the Court granted KK-

  PB leave to amend its cross-claims for civil conspiracy and aiding and abetting fraud, noting that

  both claims failed to comply with Rule 9(b) of the Federal Rules of Civil Procedure. (DE 409.)

  The Court did not give KK-PB leave to amend the claims against R. Matthews because the Court

  had previously stayed the action against him pursuant to section 362 of the United States

  Bankruptcy Code, 11 U.S.C. §362.

          1
              The Court presumes familiarity with its prior Orders.
Case 9:16-cv-81871-KAM Document 476 Entered on FLSD Docket 07/08/2019 Page 2 of 6



          On April 29, 2019, the Court once again granted Defendants’ motion to dismiss the cross-

  claims, with leave to amend the cross-claim against M. Matthews. KK-PB’s failure to plead with

  particularity as required by Rule 9(b) of the Federal Rules of Civil Procedure was again the basis

  for the dismissal. There were insufficient allegations that M. Matthews knew or participated in

  the civil conspiracy or aided and abetted the fraud. (DE 449.)

          On May 20, 2019, KK-PB filed its Second Amended Cross-Claims (“SAC,” DE 464). R.

  Matthews moves to strike counts one, two, and three based on the bankruptcy stay. M. Matthews

  moves to dismiss the civil conspiracy claim (count four) and the aiding and abetting fraud claim

  (count five).

          II. Legal Standard

          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

  of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme

  Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

  need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his

  ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action will not do. Factual allegations must be enough to raise a right to

  relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

  (internal citations omitted).

          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 129 S.

  Ct. 1937, 1949 (2009) (quotations and citations omitted). "A claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable inference that the


                                                     2
Case 9:16-cv-81871-KAM Document 476 Entered on FLSD Docket 07/08/2019 Page 3 of 6



  defendant is liable for the misconduct alleged." Id. Thus, "only a complaint that states a

  plausible claim for relief survives a motion to dismiss." Id. at 1950. When considering a motion

  to dismiss, the Court must accept all of the plaintiff's allegations as true in determining whether a

  plaintiff has stated a claim for which relief could be granted. Hishon v. King & Spalding, 467

  U.S. 69, 73 (1984).

          For allegations of fraud or mistake, the heightened pleading requirements of Federal Rule

  of Civil Procedure 9(b) apply. That rule provides that “In alleging fraud or mistake, a party must

  state with particularity the circumstances constituting fraud or mistake. Malice, intent,

  knowledge, and other conditions of a person's mind may be alleged generally.” Fed. R. Civ. P.

  9(b).

          The Eleventh Circuit has held that:

                 Rule 9(b) is satisfied if the complaint sets forth “(1) precisely what statements
                 were made in what documents or oral representations or what omissions were
                 made, and (2) the time and place of each such statement and the person
                 responsible for making (or, in the case of omissions, not making) same, and
                 (3) the content of such statements and the manner in which they misled the
                 plaintiff, and (4) what the defendants obtained as a consequence of the
                 fraud.”

  Ziemba v. Cascade Intern., Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (quoting Brooks v. Blue

  Cross and Blue Shield of Florida, Inc., 116 F.3d 1364, 1371 (11th Cir.1997)). In short, “under

  Rule 9(b) a plaintiff must plead the who, what, when, where, and how of the allegedly false

  statements.” Begualg Inv. Management Inc. v. Four Seasons Hotel Ltd., No. 10-22153-CIV, 2011

  WL 4434891, * 2 (S.D. Fla. 2011) (quoting Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1237

  (11th Cir. 2008)).




                                                    3
Case 9:16-cv-81871-KAM Document 476 Entered on FLSD Docket 07/08/2019 Page 4 of 6



         III. Discussion

         The Court will discuss the various additions to the SAC and analyze whether these

  additions remedy the pleading deficiencies previously identified by the Court. Attached to the

  SAC are R. Matthews and M. Matthews’ plea agreements to criminal charges brought against

  them in the United States District Court for the District of Connecticut (Ex. D, DE 464-4); (Ex.

  E, DE 464-5), and the deposition testimony of R. Matthews from a civil case pending in the

  Circuit Court of the Fifteenth Judicial Circuit of Florida. (Ex. F, DE 464-6). The Court will

  discuss these items with respect to their references to M. Matthews.

         The deposition testimony, which is also referenced in the SAC, states that R. Matthews

  asked his brother to acquire and hold 99% of the membership interest of Palm House, LLC for

  the benefit of M. Matthews. (SAC ¶¶ 28-37; R. Matthews Dep. 29, 35, 37, DE 464-6.) R.

  Matthews’ plea agreement stipulated that he and his wife owe a substantial tax obligation and R.

  Matthews had his wife sign documents to secure a loan with property in Connecticut, the

  proceeds of which were disbursed into an account controlled by both R. and M. Matthews and

  the loan proceeds were used for personal expenses without paying the outstanding tax liability.

  (R. Matthews plea agreement, DE 464-4.) M. Matthews’ plea agreement stipulated that she

  failed to pay taxes. M. Matthews executed documents to obtain a loan secured by property in

  Connecticut that was in the name of a shell company. The proceeds of the loan were disbursed

  into an account controlled by both R. and M. Matthews at a bank in Florida in the name of a shell

  company controlled by M. Matthews and she used the loan proceeds for personal expenses

  without paying any of the outstanding tax liability. (M. Matthews plea agreement, DE 464-5.)

         These additional allegations and exhibits do not cure the pleading deficiencies identified


                                                   4
Case 9:16-cv-81871-KAM Document 476 Entered on FLSD Docket 07/08/2019 Page 5 of 6



  by the Court in the previous Orders (DE 409, 449). The allegations remain conclusory and do

  not meet the pleading requirements of Rule 9(b) of the Federal Rules of Civil Procedure.

  Specifically, the allegations do not show that M. Matthews knew about the alleged fraud in this

  case, or that she supplied substantial assistance to advance the fraud. Instead, the new allegations

  and attached exhibits indicate that the money taken by R. Matthews was to be used for the benefit

  for M. Matthews, but fails to allege, other than in a conclusory fashion, that M. Matthews had

  any knowledge or participated in any unlawful act other than tax fraud. Nor do the plea

  agreements regarding tax evasion relating to property in Connecticut have anything to do with

  the alleged fraud against KK-PB.

         With respect to the cross-claims filed against R. Matthews, the Court will strike these

  cross-claims, as KK-PB was not given leave to amend. Once the bankruptcy stay is lifted, KK-

  PB may reassert these claims.

         Lastly, when a complaint fails to state a claim for relief, a district court need not allow an

  amendment: 1) where there has been . . .repeated failure to cure deficiencies by amendments

  previously allowed; or 2) where amendment would be futile. In re Engle Cases, 767 F.3d 1082,

  1108 (11th Cir. 2014). In the instant case, KK-PB has had ample opportunity to amend, and it is

  apparent that permitting an additional opportunity to amend would be futile.

         IV. Conclusion

         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendants Robert

  Matthews and Maria Matthews’ Motion to Dismiss KK-PB Financial, LLC’s Second Amended

  Cross-Claims (DE 468) is GRANTED. The Court will separately issue judgment for M.




                                                   5
Case 9:16-cv-81871-KAM Document 476 Entered on FLSD Docket 07/08/2019 Page 6 of 6



  Matthews.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 8th day of July, 2019.

                                         ______________________________________
                                         KENNETH A. MARRA
                                         United States District Judge




                                           6
